Citation Nr: 0619597	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
meniscal tear, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1994 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York (the RO).

The RO also denied the veteran an increased rating for her 
service-connected left knee disability in an April 2003 
rating decision.  The veteran disagreed with that decision in 
correspondence received by the RO in March 2004.  The RO has 
yet to issue a statement of the case (SOC) regarding this 
issue.  More discussion on this matter follows.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge in Washington, DC in April 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  

Issues not on appeal

The veteran was further denied service connection for a right 
ankle disability in an April 2003 rating decision.  The 
veteran initially disagreed with this decision and a SOC was 
issued in October 2004.  Following this action, however, the 
veteran did not timely file a substantive appeal.  Although 
the veteran submitted correspondence in July 2005 expressing 
general disagreement with past adjudication of her right 
ankle service-connection claim, such was received by the RO 
well after the time period allowed to perfect an appeal of 
that matter had expired.  See 38 C.F.R. § 20.302 (b) (2005).  
The issue of service connection for a right ankle disability 
is therefore not currently before the Board.

The veteran also failed to file a substantive appeal 
regarding the matter of an earlier effective date for the 
grant of service connection for a right hip disability.  
Service connection was granted for a right hip disability in 
a July 2004 rating decision.  A 10 percent disability rating 
was assigned, effective March 9, 1998.  The veteran 
subsequently filed a notice of disagreement regarding the 
assigned effective date, and a SOC addressing the matter was 
issued in October 2005.  No substantive appeal regarding the 
matter of an earlier effective date for the grant of service 
connection for a right hip disability has been received.  
Although the veteran submitted correspondence in December 
2005 (within the time allowed to perfect an appeal) which 
mentions her right hip disability, such does not constitute a 
substantive appeal as to the earlier effective date issue.  
See VA Form 21-4138, received December 9, 2005.  The 
regulations make clear that a substantive appeal "should set 
out specific arguments relating to errors of fact or law made 
by the [RO] in reaching the determination, or determinations, 
being appealed."  See 38 C.F.R. § 20.202 (2005).  The 
veteran's December 2005 correspondence did not "set out 
specific arguments relating to errors of fact or law made by 
the [RO]" assigning an effective date.  Indeed, such 
correspondence did not mention the July 2004 rating decision 
or the October 2005 SOC, and did not make reference to the 
effective date assigned for service connection for the right 
hip disability.  The term "effective date" is not used in 
the letter.  Accordingly, the Board finds that the veteran 
has not perfected an appeal regarding the matter of an 
earlier effective date for the grant of service connection 
for a right hip disability.  That issue is therefore not 
currently before the Board and will be discussed no further 
herein.

The Board also notes in passing that on various occasions 
throughout the course of the instant appeal, the veteran has 
alleged that service connection is in order for a 
"musculoskeletal disorder."  The RO made several attempts 
to clarify exactly what "musculoskeletal disorder" the 
veteran was claiming service connection for or at least what 
part of the anatomy to which she was referring.  Subsequent 
correspondence from the veteran has not clarified the matter.  
The Board notes that service connection is already in effect 
for low back, bilateral knee, and right hip disabilities - 
the veteran has not specifically identified any other 
specific musculoskeletal disability for which she seeks 
service connection.  If the veteran can identify a particular 
disability she wishes to have service-connected (or can at 
least identify a disabled body part for which she believes 
service connection is warranted), she should contact the RO.  
Because such claim has yet to be adjudicated by the RO, it is 
not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for her service-
connected bilateral knee disabilities.  After reviewing the 
record, the Board finds that additional development of the 
claims is necessary before a decision can be rendered.

Reasons for remand

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the instant case, 
the veteran's right knee is rated under, inter alia, 
Diagnostic Code 5010.  Because Diagnostic Code 5010 focuses 
primarily on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca 
are applicable in this case.

None of the VA examinations of record, however, provide any 
findings with respect to functional loss due to pain, 
weakness, fatigability, incoordination or pain on movement as 
required under 38 C.F.R. §§ 4.40 and 4.45.  None of the 
additional medical evidence in the claims file (including 
extensive VA outpatient treatment records) fills this gap in 
the evidence.  

The thrust of the veteran's argument is that there is 
extensive functional loss on repeated use of the right knee.  
She has suggested on various occasions that walking as little 
as half a block is productive of substantial right knee pain, 
weakness, and fatigability.  Because DeLuca-type arguments 
feature prominently in the veteran's presentation, and 
because medical evidence addressing functional loss due to 
pain, weakness, fatigability, and incoordination is required 
under 38 C.F.R. §§ 4.40 and 4.45, the Board must remand the 
case to obtain an additional VA medical examination which 
addresses these issues.  See 38 C.F.R. § 4.2 (2005) [if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes]; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Olsen concerns

The Board also notes that the last VA compensation and 
pension examination afforded the veteran was in 2002, some 
four years ago.  Various evidence in the record reveals that 
the veteran's service-connected right knee disability has 
worsened since that time.  Since the most recent VA 
examination, the veteran has been advised to undergo 
additional right knee surgery by her VA physicians.  
Treatment records also note the veteran's complaints that she 
has had to discontinue several activities due to increased 
right knee pain (including cancelling her gym membership and 
the inability to ride her bicycle).  The veteran suggested at 
her April 2006 hearing that she now leaves the house only 
infrequently due to right knee pain.  See hearing transcript, 
at 16.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  Because the most recent VA 
examination of record is some four years old, and because the 
record indicates a potential increase in the severity of the 
veteran's service-connected right knee disability since that 
time, the Board finds that a current examination is necessary 
to reach a decision on this claim.

Manlincon considerations

As noted in the Introduction, the RO denied the veteran an 
increased rating for a left knee disability in an April 2003 
rating decision.  The veteran disagreed with the assigned 
rating in correspondence received by the RO in March 2004.  
See VA Form 21-4138 received March 31, 2004.  The veteran's 
March 2004 correspondence specifically stated that "[t]his 
is an NOD on the 4/1/03 decision."  The same letter 
specifically mentioned the knee and Diagnostic Code 5257 
(the diagnostic code under which the veteran's left knee is 
currently rated).  

Although the veteran did not specifically identify which knee 
she was referring to in her March 2004 letter, she had 
already perfected an appeal regarding her right knee 
increased rating claim several years prior to that time.  It 
therefore does not appear that she intended such document to 
be a notice of disagreement regarding the right knee, as such 
had previously been filed years prior.  Liberal construction 
of the veteran's March 2004 correspondence leads the Board to 
conclude that such can reasonably be construed as a notice of 
disagreement regarding the denial of an increased rating for 
her left knee disability.  See 38 C.F.R. § 20.201 (2005).

Since the veteran's March 2004 correspondence, the RO has not 
issued a SOC regarding the issue of an increased rating for 
her service-connected left knee disability.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that in these 
circumstances, where a notice of disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim to 
the Veterans Benefits Administration (VBA) for issuance of a 
SOC.

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of her service-
connected right knee disabilities.  
The claims folder should be made 
available to and reviewed by the examiner 
prior to the examination.  
The examination report should set forth 
all objective findings regarding the 
veteran's service-connected right knee 
disabilities, including range of motion 
measurements and instability (if any).  
The examiner should comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and pain on 
motion or pain with use of the right knee 
due to the service-connected disability.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of an increased rating for the 
veteran's service-connected right knee 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

3.  After completing any development 
actions it deems appropriate, VBA should 
readjudicate the claim of entitlement to 
an increased rating for a left knee 
disability.  If the decision does not 
result in a complete grant of benefits 
sought, VBA must issue a SOC.  
The veteran should be advised of her 
appeal rights.  If an appeal is 
perfected, the case should be returned to 
the Board, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until she is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

